Third District Court of Appeal
                               State of Florida

                      Opinion filed December 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-0375

                       Lower Tribunal No. 20-12620
                          ________________


                               Robert Gold,
                                  Appellant,

                                     vs.

                                Lee Rosen,
                                  Appellee.



     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Beatrice Butchko, Judge.

     Crabtree & Auslander, and John G. Crabtree, and Charles M.
Auslander, and Brian C. Tackenberg, for appellant.

     Fasano Law Firm, PLLC, and Michael C. Fasano, for appellee.


Before EMAS, MILLER, and LOBREE, JJ.

     MILLER, J.
      Appellant, Robert Gold, appeals a non-final order denying his motion

to dismiss the lawsuit pending against him in the lower tribunal. The genesis

of the underlying complaint concerns a meeting that occurred between Gold

and appellee, Lee Rosen, in Bal Harbour, Florida. Observing the trial court

properly confined the sole inquiry below to “whether the tort as alleged

occurred in Florida, and not whether the alleged tort actually occurred,” the

allegations were sufficient to both satisfy the long-arm statute, codified in

section 48.193, Florida Statutes (2021), and establish the requisite minimum

contacts with Florida to justify the acquisition of in personam jurisdiction over

Gold. Walter Lorenz Surgical, Inc. v. Teague, 721 So. 2d 358, 359 (Fla. 1st

DCA 1998); see § 48.193(1)(a)2., Fla. Stat. (“A person . . . thereby submits

himself . . . to the jurisdiction of the courts of this state for any cause of action

arising from any of the following acts: . . . [c]ommitting a tortious act within

this state.”); Godfrey v. Neumann, 373 So. 2d 920, 922 (Fla. 1979) (“[B]y

committing a tort in Florida a nonresident establishes ‘minimum contacts’

with Florida to justify the acquisition of in personam jurisdiction over him

. . . .”); Krilich v. Wolcott, 717 So. 2d 582, 583 (Fla. 4th DCA 1998) (“The

commission of a tort in Florida is sufficient to establish minimum contacts

and satisfy federal due process concerns.”).          Concluding the remaining




                                         2
issues warrant no further discussion, we affirm the reasoned decision under

review.

     Affirmed.




                                    3